Title: To James Madison from Pierre Samuel DuPont de Nemours, 20 January 1810
From: Du Pont de Nemours, Pierre Samuel
To: Madison, James


Monsieur le Président,Paris 20 janvier 1810.
J’ai reçu avec une vive reconnaissance la lettre dont Votre Excellence m’a honoré le 3 décembre dernier, les marques de bienveillance qu’Elle me donne, et Surtout celle de permettre que je profite d’un des Vaisseaux des Etats Unis que Vous envoyez dans nos Ports pour effectuer mon retour en Amérique quand j’en aurai la possibilité.
Vous rendez justice à mon attachement pour votre Sage nation, pour Son Gouvernement bienfaisant et doux, pour les grandes facilités que Sa position heureusement éloignée des orages de la guerre, et les lumieres qu’elle a déja, lui donnent plus qu’à aucune autre de conserver ces lumieres; et de les augmenter, non Seulement par celles des autres Peuples, mais aussi par l’exemple de leurs fautes et de leurs malheurs. Observer les maladies, c’est apprendre la Santé.
Vos Gazettes et leur liberté Sont un bon moyen d’Instruction: car dans les discussions publiques la Puissance finit par rester à la Raison. Mais cette instruction n’est que pour les Hommes: celle qui manque jusqu’à présent est celle des Enfans. Les Enfans américains Savent lire, c’est un grand point: mais ils n’ont pas encore quoi lire pendant leur enfance, ni même avec quoi apprendre à lire, ou S’amuser à transcrire, de maniere que d’autres idées agréables et utiles entrent dans leurs têtes avec ces deux Sciences: c’est un grand deficit. Et ils n’ont aucun examen à Subir Sur le profit qu’ils ont tiré de leurs Lectures.
C’est mon espoir que pendant votre Présidence vous ferez faire au concours ces petits Livres destinés à l’enfance et instituerez les examens qui les leur rendront plus utiles. Il n’en coutera que quelques Prix d’une dépense médiocre.
L’Education qui n’est applicable qu’aux Gens d’un esprit distingué et d’une certaine richesse forme quelques hommes illustres. L’Education qui fonderait, dès le premier âge, la morale Sur la justice et Sur l’interêt bien entendu, et qui embrasserait ensuite les premiers élémens de la Géométrie, de la Mécanique, des Sciences physico-mathématiques, formeront une Nation toute entiere, à la fois équitable et éclairée, et de laquelle Sortirat un bien plus grand nombre d’hommes éminens.
Tous les Enfans naissent avec des dispositions à la Justice, et à la vertu qui n’est que la fille de la justice; et, grace au Ciel encore, à la Compassion qui est la Mere de la Bienfaisance et des bonnes mœurs. Cent mille hommes, chez qui l’on n’a pas laissé ces germes précieux S’obliterer, valent mieux pour le bonheur et la puissance de l’Etat que trois cent mille qui n’ont appris qu’à manger et boire, et à vouloir leur interêt Sans le calculer.
Sur cent Enfans qui auront cette générale, et raisonnable et morale éducation bonne à tous, il y en aura un qui pourra dans les Sciences ou dans les arts, ou dans une judicieuse administration S’élever très haut et donner un jour des moyens de Subsistance à vingt mille autres. Dans l’êtat actuel nous n’avons pas un Enfant Sur dix mille qui marque dans la Société. Toutes les Forêts Sont pleines de glands qui perissent inutiles, et auxquels, pour devenir les plus beaux Chesnes, il n’a manqué qu’un peu de terreau.
D’Aubenton dit que ce qui rend principalement les animaux beaux et robustes, c’est l’abondante et bonne nourriture de leur enfance. Cela est vrai pour nous comme pour eux; et pour l’esprit, pour la moralité, comme pour le corps. Nous enterrons tous les jours des Socrates, des Newtons, des Locke, des Montesquieu, ignorés de leurs voisins, de leurs Parens et d’eux mêmes. Quant aux Franklin, je conviens que la graine en est fort rare. Celle des autres que je viens de nommer n’est pas très commune: mais il y en a.
Je vous rends mille graces, Monsieur le Président, d’avoir bien voulu m’envoyer votre excellent message et les documens curieux qui l’accompagnent. Je les lis avec beaucoup d’attention, de Satisfaction et d’interêt. Ce Sont les plus hautes affaires de mes Freres adoptifs. Agréez, Monsieur le Président, ma reconnaissance, mon attachement, mon profond respect.
duPont (de Nemours)
 
Condensed Translation
Thanks JM for his letter of 3 December and for his offer of passage to America aboard a public vessel. Freedom of the press in America allows for public discussion, but this means of instruction “is only for grown men.” Adequate training for young Americans is lacking. American children are literate but need reading materials; suggests a competition for children’s books. A distinctive education based on morality and enlightened self-interest would have salutary effect. For every one hundred children educated on this premise, one leader would result; these special Americans would in turn provide livelihood for twenty thousand others. “Presently we do not have one child out of ten thousand who stands out in society.… Every day we bury and forget Socrateses, Newtons, Lockes, and Montesquieus, unrecognized by their neighbors, by their parents, and by themselves.”
